Citation Nr: 1446696	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE
 
Entitlement to accrued benefits.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1974 to June 1976, and from January 1978 to July 1996.  He died in July 2007.  The appellant claims as his surviving spouse under common law.  
 
This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  The claim was certified to the Board by the Indianapolis, Indiana RO.  
 
In January 2010 the appellant requested a hearing with a Regional Office official, however, she withdrew that request in May 2010.  Accordingly, the Board finds the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2014).  
 
 
FINDINGS OF FACT
 
1.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death.
 
2.  The Veteran had no benefits that were due and unpaid at the time of his death.
 
 
CONCLUSION OF LAW
 
The claim of entitlement to accrued benefits must be denied as a matter of law.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2013); 38 C.F.R. § 3.1000 (2014).
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 
 
Because the record in this case shows that undisputed facts demonstrate that the appellant's s claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.
 
Analysis
 
The appellant appeals the denial of accrued benefits.  Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at the time of his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).
 
The Veteran died on July [redacted], 2007.  The appellant contacted the RO on July 31, 2008 regarding beneficiary benefits.  She filed the current claim of entitlement to accrued benefits in February 2009.  The July 31, 2008 report of contact and February 2009 claim for benefits are both more than a year after the Veteran's death.  As her application for accrued benefits was not timely filed within one year following the Veteran's death, as required by the statute governing claims for accrued benefits, the appellant has no legal entitlement to accrued benefits.  In sum, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  
 

ORDER
 
 
Entitlement to accrued benefits is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


